Citation Nr: 0734344	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a positive tine 
test, claimed as service connection for tuberculosis.  

2.  Entitlement to service connection for major depression.  

3.  Entitlement to service connection for residuals of a 
fractured mandible.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966, from June 1967 to June 1969, and from January 1971 to 
October 1973.  

This appeal arises from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The issue of major depression is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Service medical records note the veteran had a positive 
skin test for exposure to tuberculosis.  

2.  There is no diagnosis of active tuberculosis in the 
claims folder.  

3.  Service medical records include a June 1971 X-ray of the 
mandible which revealed two fractures.  

4.  In October 2004, the veteran's bilateral hearing loss 
produced level II hearing in the right ear and level IV 
hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred or aggravated in active 
military service; and incurrence of tuberculosis in service 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Residuals of fractures of the mandible were incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.86 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in May 2004, June 2004, and May 2005, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not been explicitly 
notified of these items.  Nevertheless, there would be no 
benefit to the veteran in remanding his claims as there is no 
current diagnosis of tuberculosis, the rating for hearing 
loss does not change and the decision below grants service 
connection for fractures of the mandible.   

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  The veteran was examined 
in connection with his hearing loss claim, the Board is 
granting service connection for mandible fractures, and it is 
clear the veteran does not have tuberculosis.  Accordingly 
further examination is unnecessary.  38 U.S.C.A. § 5103A.   
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Service Connection 

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

There is no diagnosis of tuberculosis in the claims folder.  
The service medical records only document that the veteran 
had a positive skin test for exposure to tuberculosis and it 
was recommended that he take preventive medication (INH) so 
that he would not develop active tuberculosis.  None of the 
chest X-rays document any findings of tuberculosis and there 
are no positive sputum tests.  

Service connection for positive skin or tine tests, claimed 
as tuberculosis is not warranted.  

Service Connection for Residuals of a Fractured Mandible.  

Service medical record include reports of June 1971 X-rays of 
the mandible.  The veteran reported being hit in the mouth.  
The X-rays revealed a hairline fracture involving the left 
side of the mandible, anteriorly.  On the right side a large 
displaced fracture was seen slightly anterior of the angle.  
The diagnostic impression was two fractures demonstrated in 
the mandible.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Clearly, the veteran sustained two fractures of 
the mandible in service.  While the veteran has not been 
examined to determine the nature and severity of any current 
residuals of those fractures, the Board has concluded that in 
this instance such current diagnosis of findings relates to 
the severity of the disability and its rating and should not 
be a reason to delay granting service connection.  

Service connection for residuals of fractures of the mandible 
is supported by the evidence.  

Initial Rating for Bilateral Hearing Loss

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a).  Puretone 
threshold averages as used in Tables VI and VIa, are the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Factual Background and Analysis.  Service connection for 
bilateral hearing loss was granted in a October 2004 rating 
decision.  An initial noncompensable rating was assigned.  
The veteran appealed the noncompensable rating.   

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The only audiological evaluation in the claims folder, dated 
in October 2004, revealed pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
65
60
LEFT
30
60
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

In October 2004, the veteran's service-connected bilateral 
hearing loss was manifested by auditory acuity levels of II 
in the right ear and IV in the left ear.  38 C.F.R. § 3.85, 
Table VI (2006).  When those results are charted on 38 C.F.R. 
§ 4.85, Table VII they result in a 0 percent or 
noncompensable rating.  

In addition in October 2004, the veteran's hearing loss did 
not meet the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four frequencies were not 55 decibels in 
either the right or left ear.  Also, the puretone thresholds 
were not 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz, in either ear.  There is no basis for 
assigning a compensable evaluation for bilateral hearing loss 
during any stage of the rating period.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The claim for an initial compensable 
rating for bilateral hearing loss must be denied.  


ORDER

Service connection for a positive skin or tine test, claimed 
as tuberculosis, is denied.  

Service connection for residuals of fractures of the mandible 
is granted.  

An initial compensable rating for bilateral hearing loss is 
denied.  


REMAND

VA records include current diagnosis of a mood disorder - 
depressed, secondary to medical conditions.  Therefore, the 
veteran should be afforded a VA psychiatric evaluation to 
obtain a medical opinion as to any causal relationship 
between his service-connected disabilities and the 
development of any current psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran is asked to identify all 
health care providers who have treated 
him for a mood disorder or depression.  
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available in 
conjunction with the examination.  The 
psychiatrist is asked to diagnose any 
current psychiatric disorder.  For any 
psychiatric disorder diagnosed the 
physician is asked to provide an opinion 
as to whether it/they is/are due to or 
the result of a service-connected 
disability.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


